  Case 2:14-cr-00618-SDW Document 92 Filed 09/14/20 Page 1 of 2 PageID: 868
PROB 12A
(7/93)

                                 United States District Court
                                            for
                                  District of New Jersey
                          Report on Offender Under Supervision
his
Name of Offender: Schirmer Monestime                                                   Cr.: 14-00618-001
                                                                                        PACTS #: 66573

Name of Sentencing Judicial Officer:    THE HONORABLE SUSAN D. WIGENTON
                                        UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 01/26/2016

Original Offense:   Conspiracy to Distribute a Controlled Substance, 21 U.S.C. § 846

Original Sentence: 63 months imprisonment, 36 months supervised release

Special Conditions: Substance Abuse Testing, Alcohol Treatment, Drug Treatment, No New Debt/Credit

Type of Supervision: Supervised Release                  Date Supervision Commenced: August 19, 2020

                                  NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number     Nature of Noncompliance

  1                    The person under supervision has violated the special supervision condition
                       which states 'You must refrain from the illegal possession and use of drugs,
                       including prescription medication not prescribed in your name, and/or the
                       use of alcohol, and must submit to urinalysis or other forms of testing to
                       ensure compliance. It is further ordered that you must submit to evaluation
                       and treatment, on an outpatient or inpatient basis, as approved by the U.S.
                       Probation Office. You must abide by the rules of any program and must
                       remain in treatment until satisfactorily discharged by the Court. You must
                       alert all medical professionals of any prior substance abuse history,
                       including any prior history of prescription drug abuse. The U.S. Probation
                       Office will supervise your compliance with this condition.'
                       On August 25, 2020, Monestime submitted a drug test that yielded a positive
                       result for marijuana (THC). On September 1, 2020, confirmation testing was
                       requested and remains pending.


U.S. Probation Officer Action:

Monestime received a verbal reprimand from the probation officer and is being referred for substance abuse
treatment. We recommend presentation of the attached Probation Form 12A to Monestime as a written
reprimand issued under the authority of the Court. If his non-compliance continues, the Court will be
notified immediately.
  Case 2:14-cr-00618-SDW Document 92 Filed 09/14/20 Page 2 of 2 PageID: 869
                                                                                        Prob 12A – page 2
                                                                                      Schirmer Monestime

                                                        Respectfully submitted,

                                                        SUSAN M. SMALLEY, Chief
                                                        U.S. Probation Officer

                                                        Kelly A. Maciel

                                                         By:   KELLY A. MACIEL
                                                               U.S. Probation Technician

/ kam

APPROVED:


Elisa Martinez                  09/11/2020
ELISA MARTINEZ                     Date
Supervising U.S. Probation Officer

Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

X No Formal Court Action to be Taken at This Time (as recommended by the Probation Office)
   Submit a Request for Modifying the Conditions or Term of Supervision
   Submit a Request for Warrant or Summons
   Other


                                                      s/Susan D. Wigenton
                                                               Signature of Judicial Officer


                                                      September 14, 2020
                                                                            Date
